On Petition for Rehearing.
Roby, J.
Appellant urges its petition for rehearing upon the ground that the answers to interrogatories do show that appellee was injured by reason of defects in the track in which he was engaged in repairing. The findings are that appellant’s track between Jasper and Huntingburg was being “practically rebuilt,” including the elevation of bridges to conform to new grade lines, and that appellee was assisting to raise such bridges to such lines.
The averment of the complaint is that the appellant had negligently suffered and permitted a part of its track, known as the Jasper Branch, to get out of repair, and to have therein a great number of low joints, defective, old and rotten cross-ties, so much so that when trains and cars would pass over said defective track the same was not sufficient to conduct said trains and cars.
4. The servant is not permitted to recover on account of defects which he is employed to remedy, such defects becoming, by the terms of the employment, an ordinary risk incident to the service.
*83Where a railroad is in process of construction, and a train is derailed by reason of the fact that the construction has not proceeded far enough to make the track safe, the doctrine applies to one engaged in such construction. Baltimore, etc., R. co. v. Walsh (1897), 17 Ind. App. 505; Gimlet v. Green (1893), 134 Ind. 628.
3. Even if it be inferred that appellant’s track between Jasper and Iluntingburg is the one designated in the complaint as the Jasper Branch, and inferences are not allowed in aid of answers to interrogatories, the answers are not yet in impossible conflict with the general verdict, for the reason that they do not show that the defect which caused the injury was in any way due to the rebuilding of said track. Neither do they show that the work which was being done had for its purpose the repair of the defects complained of.
The petition for rehearing is overruled.